Case 4:21-cr-00083-SMR-HCA Document 2 Filed 05/18/21 Page 1 of 6

RECEIVED

M
IN THE UNITED STATES DISTRICT COURT AY 18 202t

FOR THE SOUTHERN DISTRICT OF IOWA CLERK OF DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, Criminal No. 4:21-cr-083

v. INDICTMENT
RYAN JOSEPH ARGUELLO, T. 18 U.S.C. § 1348

Defendant.

New Nee Nee Nee” Nee Nee” Nee” Nee” ee”

THE GRAND JURY CHARGES:
Introduction

At all times material to this indictment:

1. The defendant, RYAN JOSEPH ARGUELLO, was a resident of Newton,
Iowa, in the Southern District of Iowa.

2. The defendant, RYAN JOSEPH ARGUELLO, marketed himself as a
real estate investor.

3. In 2014, the defendant, RYAN JOSEPH ARGUELLO, established RC
Homes. Through this entity, ARGUELLO purported to buy properties at a discount,
- fix up the properties, and then sell the properties for a profit.

4, RYAN JOSEPH ARGUELLO primarily used private lenders to loan him
money to fund his real estate deals.

5. RYAN JOESPH ARGUELLO provided mortgages to private lenders for
properties, that ARGUELLO owned, or claimed to own, as collateral for the loans

made to ARGUELLO. To secure the loan, the individual lenders would be able
i
Case 4:21-cr-00083-SMR-HCA Document 2 Filed 05/18/21 ‘Page 2 of 6

initiate foreclosure proceedings on the mortgages held as collateral if ARGUELLO
defaulted on the loans.

6. ARGUELLO provided the individual lenders and their associates the
mortgage documents and communicated the mortgages had been filed at a county
recorder’s office.

7. The victim private lender individuals include but are not limited to:
D.G.; J.G.; and J.B.; for approximate losses to the victims of approximately $632,000.

The Scheme and Artifice to Defraud

8. From at least on or about August 2018, and continuing through at least
on or about May 2020, in the Southern District of Iowa and elsewhere, RYAN
JOSEPH ARGUELLO, defendant herein, knowingly devised, intended to devise, and
participated in a scheme and artifice to defraud lenders, and to obtain money from
the lenders by means of materially false and fraudulent pretenses, representations,
and promises, and by intentional concealment of material facts.

9. It was part of the scheme that RYAN JOSEPH ARGUELLO asked
individual private lenders for loans to fund ARGUELLO’S real estate deals.

10. It was further part of the scheme that RYAN JOSEPH ARGUELLO
induced private lenders to loan him money by offering mortgages on property
ARGEULLO owned and purported to own as collateral.

11. It was further part of the scheme that RYAN JOSEPH ARGUELLO e-
mailed the lenders and their associates mortgage documents that indicated the

mortgages offered by ARGUELLO for collateral had been legally filed at a county
2
Case 4:21-cr-00083-SMR-HCA Document 2 Filed 05/18/21 Page 3 of 6

recorder’s office.

12. It was further part of the scheme that RYAN JOSEPH ARGUELLO
failed to file the mortgages at a county recorders office.

13. It was further part of the scheme that RYAN JOSEPH ARGUELLO e-
mailed mortgages containing fake county recorder filing stamps to the lenders and
their associates.

14. It was further part of the scheme that RYAN JOSEPH ARGUELLO did
not own the properties detailed on some of the mortgages he gave lenders as
collateral.

15. It was further part of the scheme that RYAN JOSEPH ARGUELLO
emailed the mortgages to the lenders and their associates indicating ARGUELLO
owned the properties, when, in fact, he did not.

16. It was further part of the scheme that RYAN JOSEPH ARGUELLO sent
e-mails to a lender falsely stating he was an attorney named Dan Brown and provided
the lender false information related to a mortgage ARGUELLO gave the lender as
collateral.

17. It was further part of the scheme when ARGUELLO defaulted on the
loans to the lenders, the lenders had no recourse as they could not foreclose ona
mortgage that was not filed in their name and they could not foreclose on a mortgage |

for a property that ARGUELLO never owned.
Case 4:21-cr-00083-SMR-HCA Document 2 Filed 05/18/21 Page 4 of 6

18. In furtherance of the scheme, and to continue to defraud individual
lenders, RYAN JOSEPH ARGUELLO, through the use of interstate telephone text
messages and electronic mail, misled lenders as to the true nature of the mortgages
ARGUELLO gave them as collateral and in exchange for loan funds. RYAN JOSEPH
ARGUELLO also caused the lenders to use interstate wires, in furtherance of his
scheme to defraud, through money wire transfers initiated by the lenders to fund the
loans to ARGUELLO.

Counts 1-7
(Wire Fraud)

15. Paragraphs 1 — 18 of the Indictment are re-alleged and incorporated
herein. |

16. On or about each of the dates set forth below, in the Southern District
of Iowa and elsewhere, the defendant, RYAN JOSEPH ARGUELLO, for the purpose
of executing and attempting to execute the scheme and artifice to defraud described
above, and to obtain money and property by means of false and fraudulent pretenses
and representations, did knowingly deliver and cause to be delivered by means of

wire in interstate commerce, monies and electronic messages as identified below:

 

Count Date Nature of Wired Item

Lender D.G., via Wells Fargo in the state of
Nevada, by way of interstate wires to RYAN

1 8/13/2018 | JOSEPH ARGUELLO’S Great Western Bank
account in the Southern District of Iowa, wired
$120,000 to ARGUELLO.

 

 

 

 

 

 
Case 4:21-cr-00083-SMR-HCA Document 2 Filed 05/18/21 Page 5 of 6

 

Count

Date

Nature of Wired Item

 

8/22/2018

Lender J.G., from Colorado, by way of interstate
wires to RYAN JOSEPH ARGUELLO’s Great
Western Bank account in the Southern District of
Iowa, wired $67,000 to ARGUELLO.

 

9/5/2018

Lender J.G., from Colorado, by way of interstate
wires to RYAN JOSEPH ARGUELLO’s Great
Western Bank account in the Southern District of
Iowa, wired $85,000 to ARGUELLO.

 

10/22/2018

Lender J.G., from Colorado, by way of interstate
wires to RYAN JOSEPH ARGUELLO’s Great
Western Bank account in the Southern District of
Iowa, wired $75,000 to ARGUELLO.

 

11/29/2018

Lender J.G., from Colorado, by way of interstate
wires to RYAN JOSEPH ARGUELLO’s Great
Western Bank account in the Southern District of
Iowa, wired $85,000 to ARGUELLO.

 

1/24/2019

Lender J.G., from Colorado, by way of interstate
wires to RYAN JOSEPH ARGUELLO’s Great
Western Bank account in the Southern District of
Iowa, wired $95,000 to ARGUELLO.

 

 

 

8/27/2019

 

Electronic Message from RYAN JOSEPH
ARGUELLO, in the Southern District of Iowa, to
J.B., in Florida, stating ARGUELLO will have the
mortgages he gave to J.B. as collateral for a
$105,000 loan notarized and filed, when in fact, the
mortgages were not filed by ARGUELLO.

 

 
Case 4:21-cr-00083-SMR-HCA Document 2 Filed 05/18/21 Page 6 of 6

Each of the above counts is a violation of Title 18, United States Code, Section
1343.

A TRUE BILL.

FOREPERSON

Richard D. Westphal
Acting United States Attorney

oy. PB -e

Rachel J. Scherle
Assistant United States Attorney
